Gantt, P. J.
The defendant, Isaac Marshall, was indicted, tried and convicted, at the October term, *4771893, of the Chariton circuit court, for the seduction, under promise of marriage, of Annie Mason.
The indictment is in these words: “The grand jurors for the state of Missouri chosen, selected and summoned from the body of the county of Chariton in the state of Missouri, and impaneled, sworn and charged to inquire within and for the body of said county of Chariton, upon their oath do present and charge that one Isaac Marshall on or about the-day of August, 1892, at the county of Chariton in the state of Missouri, then and there unlawfully and feloniously under and by virtue of a promise then and there made by him, the said Isaac Marshall, to one Annie Mason, an unmarried female of good repute under eighteen years of age, to wit, of the age of seventeen years, did then and there unlawfully and feloni-ously seduce and debauch, against, the peace and dignity of the state.”
The defendant challenged the sufficiency of the indictment in the circuit court by a motion in arrest, which was overruled. He renews his objections here.
The indictment alleges a promise of marriage by defendant to Annie Mason but it nowhere charges that he seduced her or any other female, and is for that reason fatally defective. The judgment is reversed and cause remanded.
All of this division concur.